        Case 6:20-cv-00725-ADA Document 40-1 Filed 04/01/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                          6:20-cv-00726-ADA
                                                           6:20-cv-00727-ADA
               Plaintiff,                                  6:20-cv-00728-ADA
                                                           6:20-cv-00729-ADA
       v.                                                  6:20-cv-00730-ADA
                                                           6:20-cv-00783-ADA
HEWLETT PACKARD ENTERPRISE COMPANY,
                                                      JURY TRIAL DEMANDED
               Defendant.


  ORDER GRANTING JOINT MOTION FOR EXTENSION OF CLAIM CONSTRUCTION DEADLINES

       Before the Court is Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development and Defendant Hewlett Packard Enterprise Company’s Joint Motion for Extension

of Claim Construction Deadlines (the “Motion”). Having reviewed the Motion and finding good

cause exists, the Court hereby GRANTS the Motion.

       IT IS THEREFORE ORDERED that the deadlines in the above-referenced cause are

amended as follows:

                   Deadline                          Current Date         Proposed Date

 Plaintiff files reply claim construction brief   Monday 4/5/2021      Thursday 4/8/2021

 Defendant files sur-reply claim construction     Monday 4/19/2021     Friday 4/23/2021
 brief

 Parties submit Joint Claim Construction          Thursday 4/22/2021   Tuesday 4/27/2021
 Statement

ORDERED this ___ day of __________, 2021.



                                                  ALAN D ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE
